749 N.W.2d 254 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
William Earl BINGLEY, Defendant-Appellant.
Docket No. 135770. COA No. 277693.
Supreme Court of Michigan.
June 4, 2008.
*255 On order of the Court, the application for leave to appeal the December 11, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.